Holt, J.,
concurring.
I am in complete accord with the conclusions which our court has reached. It is good to know that they find ample support in ancient precedents and modern instances. But we do not have to rely upon extraneous authorities, nor to look beyond the letter of our Constitution. Section 196 provides for amendments in due course. Before they can become effective, they must have been approved by two Legislatures. Relief under these conditions in the instant case is manifestly inadequate.
Emergencies can and do arise in which time may be of the essence. The power to meet them rests in the people. It is a substantive and continuing right. Procedural and complete relief is pointed out in section 197. It is interesting to note that nowhere are provisions made for an unrestricted convention. Such a convention would be a revolutionary convention, but provisions are made for a convention to revise the Constitution and amend the same. The extent of this revision or of these amendments is nowhere defined. That there are such limitations is conceded. No one would contend that in order to proceed at all every section of our present Constitution should be revised or amended or that the Bill of Rights should be tinkered with. ■
Suggestions for amendments and revision come from the Legislature. Plainly John Doe cannot call a constitutional convention unless he proposes to start a revolution. In due course they are submitted to the qualified electors. If not approved, there can be no convention, and that is that. If the electors do approve, a convention is called that they may be adopted.
The Legislature, of course, cannot change the Constitu*632tion; the people can. That is an inalienáble right guaranteed to them, and if not guaranteed it would still be inalienable. In the event of approval, there is delegated to the convention the power to make suggested changes, and no other power is delegated to it. Those made beyond this delegated power would be void. The Legislature makes suggestions, but the mandate to the convention comes from the people. They may make any changes which meet with their approval, provided they do not undertake to override the Federal Constitution. They may change one. section of their own constitution or two, at their election.